Exhibit 10.1

AMENDED AND RESTATED

ADEPT TECHNOLOGY, INC.

2004 DIRECTOR OPTION PLAN

(as amended)

1. Purposes of the Plan. The purposes of this 2004 Director Option Plan are to
attract and retain the best available individuals for service as Eligible
Directors of the Company, to provide additional incentive to the Eligible
Directors of the Company to serve as Directors, to encourage their continued
service on the Board, and to build a proprietary interest among the Eligible
Directors and thereby secure for the Company’s stockholders the benefits
associated with common stock ownership by those who will oversee the Company’s
future growth and success. The Plan permits the grant of stock options that are
not intended to qualify as “incentive stock options” under Section 422 of the
Code.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” means the common stock of the Company.

(d) “Company” means Adept Technology, Inc., a Delaware corporation.

(e) “Director” means a member of the Board.

(f) “Eligible Director” means a Director who is not an employee of the Company
or any Parent or Subsidiary of the Company. For purposes of this Plan, the
payment of a director’s fee by the Company shall not in and of itself constitute
“employment” by the Company.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market of
the National Association of Securities Dealers, Inc. Automated Quotation
(“Nasdaq”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable;

(ii) If the Common Stock is quoted on the Nasdaq or regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(i) “Option” means a stock option granted pursuant to the Plan.



--------------------------------------------------------------------------------

(j) “Option Agreement” means the written agreement between the Company and an
Optionee evidencing the grant of an Option and setting forth the terms and
conditions thereof.

(k) “Optioned Stock” means the Common Stock subject to an Option.

(l) “Optionee” means a Director who holds an Option.

(m) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(n) “Plan” means this Adept Technology, Inc. 2004 Director Option Plan.

(o) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.

(p) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) General. Subject to the provisions of Section 10 of the Plan, the maximum
aggregate number of Shares which may be available grant and issuance under the
Plan is 132,000 Shares. The Shares may be authorized and unissued shares or may
be shares issued and thereafter acquired by the Company.

(b) Effect of Grant; Delivery of Shares as Payment. Upon the granting of an
Option, the number of Shares available under Section 3(a) for the granting of
further Options shall be reduced by the number of Shares in respect of which the
Option is granted; provided, however, that if any Option is exercised by
tendering Shares to the Company as full or partial payment of the exercise
price, the maximum number of Shares available under Section 3(a) shall be
increased by the number of Shares so tendered.

(c) Cancelled Options. Whenever any outstanding Option or portion thereof
expires, is canceled, forfeited or is otherwise terminated for any reason
without having been exercised or payment having been made in respect of the
entire Option, the Shares allocable to the expired, canceled, forfeited or
otherwise terminated portion of the Option may again be the subject of Options
granted under the Plan (unless the Plan has terminated).

4. Administration and Grants of Options under the Plan.

(a) Procedure for Grants. All grants of Options to Eligible Directors under this
Plan shall be automatic and nondiscretionary and shall be made strictly in
accordance with the provisions of this Section 4. No person shall have any
discretion to select which Eligible Directors shall be granted Options or to
determine the number of Shares to be covered by Options granted to Eligible
Directors.

(b) Initial Grant. Each Eligible Director who first becomes an Eligible Director
after the effective date of this Plan shall be automatically granted an Option
to purchase 10,000 Shares (the “First Option”) on the date on which such person
first becomes an Eligible Director (whether through election by the stockholders
of the Company or appointment by the Board to fill a vacancy); provided,
however, that a Director who is not an Eligible Director, who first becomes an
Eligible Director by virtue of ceasing to be an employee of the Company or any
Parent or Subsidiary while remaining a Director, shall not receive a First
Option.

(c) Annual Grant. Each Eligible Director shall be automatically granted an
Option to purchase 6,000 Shares (a “Subsequent Option”) at the next meeting of
the Board of Directors following the annual meeting of the stockholders of the
Company in each year that the Plan is in effect provided he or she is then an
Eligible Director and if as of such date, he or she has served on the Board for
at least the preceding six (6) months prior to such date. For the 2009-2010
service year only, in addition to the Subsequent Option, each Eligible

 

2



--------------------------------------------------------------------------------

Director shall be eligible to receive a special one-time Option to purchase
3,000 Shares (a “Top-Up Option”), provided he or she is an Eligible Director as
of the date of grant and if as of such date, he or she has served on the Board
for at least the preceding six (6) months prior to such date.

(d) Stockholder Approval. Notwithstanding the provisions of Sections 4(b) and
(c) hereof, any Option grant made before the Company has obtained stockholder
approval of the Plan in accordance with Section 13 hereof shall be conditioned
upon obtaining stockholder approval of the Plan in accordance with Section 13
hereof.

(e) Option Agreement. Each Option shall be evidenced by an Option Agreement, in
such form as the Board shall approve, containing such other terms and conditions
not inconsistent with the provisions of this Plan as determined by the Board.

(f) Duration. The term of each Option shall be ten (10) years from the date of
grant, unless terminated earlier pursuant to Section 8 hereof.

(g) Exercise Price. The exercise price per Share of each Option shall be 100% of
the Fair Market Value of a Share on the date of grant of the Option. In the
event that the date of grant of the Option is not a trading day, the exercise
price per Share shall be the Fair Market Value of a Share on the next trading
day immediately following the date of grant of the Option. Notwithstanding the
foregoing, if the recipient of the Option, at the time of the grant of such
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant of such Option.

(h) Vesting.

(i) Initial Grants. Subject to Section 10 hereof, each First Option shall become
exercisable as to fifty percent (50%) of the Shares subject to the First Option
on the date of the next annual meeting of stockholders following the date of
grant and the remaining fifty percent (50%) of the Shares subject to the First
Option on the date of the second annual meeting of stockholders following the
date of grant t, provided that the Optionee continues to serve as a Director as
of such dates.

(ii) Annual Grants. Subject to Section 10 hereof, each Subsequent Option [and
each Top-Up Option] shall become exercisable in full on the date of the next
annual meeting of stockholders following the date of grant, provided that the
Optionee continues to serve as a Director on such date.

5. Eligibility. Options may be granted only to Eligible Directors. All Options
shall be automatically granted in accordance with the terms set forth in
Section 4 hereof. The Plan shall not confer upon any Optionee any right with
respect to continuation of service as a Director or nomination to serve as a
Director, nor shall it interfere in any way with any rights which the Director
or the Company or the Company’s stockholders may have to terminate the
Director’s relationship with the Company at any time.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board,
subject to its approval by the stockholders of the Company as described in
Section 13. It shall continue in effect for a term of ten (10) years from
adoption unless sooner terminated under Section 11.

7. Exercise of Option.

(a) Right to Exercise. Each Option shall be exercisable only while the Eligible
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

(b) Procedure for Exercise. Subject to the terms and conditions of the Plan, an
Option shall, to the extent then exercisable pursuant to Section 4, be
exercisable in whole or in part by a written notice delivered in person or by
mail to the Secretary of the Company at the Company’s principal executive
office, specifying the

 

3



--------------------------------------------------------------------------------

number of Shares to be exercised and, to the extent applicable, accompanied by
payment therefor and otherwise in accordance with the Option Agreement pursuant
to which the Option was granted; provided, however, that no Options shall be
exercisable until stockholder approval of the Plan in accordance with Section 13
hereof has been obtained. The exercise price for any Shares purchased pursuant
to the exercise of an Option shall be paid, in either of the following forms:
(a) cash or (b) the transfer, either actually or by attestation, to the Company
of Shares that have been held by the Optionee for at least six (6) months (or
such lesser period as may be permitted by the Board) prior to the exercise of
the Option, such transfer to be upon such terms and conditions as determined by
the Board or (c) a combination of cash and the transfer of Shares. In addition,
Options may be exercised through a registered broker-dealer pursuant to such
cashless exercise procedures which are, from time to time, deemed acceptable by
the Board. Any Shares transferred to the Company as payment of the exercise
price under an Option shall be valued at their Fair Market Value on the day
preceding the date of exercise of such Option. In the event that the day
preceding the date of exercise of such Option is not a trading day, the Shares
shall be valued at their Fair Market Value on the first trading day preceding
the date of exercise of such Option. If requested by the Company, the Optionee
shall deliver the Option Agreement evidencing the Option to the Secretary of the
Company who shall endorse thereon a notation of such exercise and return such
Option Agreement to the Optionee. No fractional Shares (or cash in lieu thereof)
shall be issued upon exercise of an Option and the number of Shares that may be
purchased upon exercise shall be rounded to the nearest number of whole Shares.

(c) Rights as a Stockholder Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

8. Termination of Continuous Status as a Director

(a) General. Subject to Section 10 hereof, in the event an Optionee’s status as
a Director terminates (other than upon the Optionee’s death or total and
permanent disability (as defined in Section 22(e)(3) of the Code)), the Optionee
may exercise his or her Option, but only within three (3) months following the
date of such termination, and only to the extent that the Optionee was entitled
to exercise it on the date of such termination (but in no event later than the
expiration of the option’s ten (10) year term). To the extent that the Optionee
was not entitled to exercise an Option on the date of such termination, or if
the Optionee does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.

(b) Disability of Optionee. In the event Optionee’s status as a Director
terminates as a result of total and permanent disability (as defined in
Section 22(e)(3) of the Code), the Optionee may exercise his or her Option, but
only within twelve (12) months following the date of such termination, and only
to the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of the option’s ten
(10) year term). To the extent that the Optionee was not entitled to exercise an
Option on the date of termination, or if the Optionee does not exercise such
Option (to the extent otherwise so entitled) within the time specified herein,
the Option shall terminate.

(c) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of the option’s ten (10) year term). To the extent that the Optionee
was not entitled to exercise an Option on the date of death, or if the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

 

4



--------------------------------------------------------------------------------

9. Non-Transferability of Options. Unless determined otherwise by the Board, an
Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.

10. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale
or Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan, as well as the price per Share covered by each outstanding Option, and the
number of Shares issuable pursuant to the automatic grant provisions of
Section 4 hereof shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it shall terminate immediately prior to the consummation of such
proposed action.

(c) Merger or Asset Sale.

(i) In the event of a merger or equivalent plan of reorganization of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option may be assumed or an equivalent option
may be substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. If such successor corporation assumes or substitutes an
equivalent option for the Option, the Option or equivalent option shall continue
to become exercisable as provided in Section 4 hereof for so long as Optionee
remains a Director or the Optionee serves as a director of the successor
corporation or a Parent or Subsidiary of the successor corporation. Upon the
Optionee’s termination of status as a Director of the Company or of the
successor (or Parent or Subsidiary thereof), as applicable, following a merger
or sale of substantially all the assets, the Optionee’s outstanding Option(s)
shall become fully exercisable, including as to Shares as to which such
Option(s) would not otherwise be exercisable, and shall remain exercisable in
accordance with Sections 8(a) through (c) above.

(ii) In the event that the successor corporation does not agree to assume the
Option or to substitute an equivalent option, each outstanding Option shall
become fully vested and exercisable, including as to Shares as to which it would
not otherwise be exercisable. If an Option becomes fully vested and exercisable
in accordance with this paragraph, the Board shall notify the Optionee that the
Option shall be fully exercisable for a period of thirty (30) days from the date
of such notice, and, to the extent not exercised, the Option shall terminate
upon the expiration of such period. For purposes of this paragraph, the Option
shall be considered assumed if, following the merger or sale of assets, the
Option confers the right to purchase, for each Share of Optioned Stock subject
to the Option immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares).

11. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent

 

5



--------------------------------------------------------------------------------

necessary and desirable to comply with any applicable law, regulation or stock
exchange or quotation system rule, the Company shall obtain stockholder approval
of any Plan amendment in such a manner and to such a degree as required.
Notwithstanding the foregoing, and subject to adjustment pursuant to Section 10,
the Plan may not be amended to materially increase the number of shares of
Common Stock authorized for issuance or reduce the exercise price of outstanding
Options, unless such amendment is approved by the Company’s stockholders.

(b) Effect of Amendment or Termination. Any amendment or termination of the Plan
shall not affect Options already granted and such Options shall remain in full
force and effect as if this Plan had not been amended or terminated.

12. Conditions Upon Issuance of Shares.

(a) Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto complies with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, state securities laws, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

(b) As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

(c) Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of an Option, or issuance and sale of any Shares thereunder,
shall relieve the Company of any liability in respect of the failure to grant an
Option or issue or sell such Shares as to which such requisite authority has not
been obtained.

13. Stockholder Approval. This Plan shall be effective on the date approved by
the Board, subject to the approval of the Plan by the Company’s stockholders.
All Options granted under this Plan are subject to, and may not be exercised
before, the approval of this Plan by the Company’s stockholders prior to the
first anniversary date of the effective date of the Plan; provided that if such
approval by the stockholders of the Company is not obtained, all Options
previously granted under this Plan shall be void. Stockholder approval of this
Plan shall be obtained in the degree and manner required under applicable state
and federal law.

 

6